FILED
Appellate Case: 20-3257     Document: 010110754124       Date Filed: 10/17/2022 Court
                                                               United    States       of1Appeals
                                                                                  Page:
                                                                          Tenth Circuit

                                                                      October 17, 2022
                  UNITED STATES COURT OF APPEALS
                                                                    Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                       Clerk of Court
                          _______________________________________

    IN RE: SYNGENTA AG MIR 162                          No. 20-3257
    CORN LITIGATION (KELLOGG                (D.C. No. 2:14-MD-02591-JWL-JPO)
    FARMERS).                                             (D. Kan.)

                          _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

Before HARTZ, BACHARACH, and ROSSMAN, Circuit Judges.
                _________________________________

       This case involves a group of corn producers (the Kellogg farmers)

who filed individual suits against an agricultural business (Syngenta AG)

and then sought to intervene in a separate class action filed against

Syngenta. Through intervention in the class action, the Kellogg farmers

wanted to oppose the disbursement of a fee award to their former attorneys.

The Kellogg farmers claimed that their former attorneys had forfeited their

attorney fees by violating federal and state statutes, engaging in fraud, and

breaching fiduciary duties.

       The district court denied the Kellogg farmers’ motion to intervene. In

denying the motion, the court noted that it had already dismissed the


*
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 20-3257   Document: 010110754124   Date Filed: 10/17/2022   Page: 2



Kellogg farmers’ claims against their former attorneys. Because the

dismissal had not been stayed, the Kellogg farmers no longer had an

interest in the fees disbursed to their former attorneys. So the court didn’t

allow the Kellogg farmers to intervene in the class action. The court also

denied the Kellogg farmers’ motion for recusal. The Kellogg farmers appeal

the district court’s decisions (1) declining to recuse and (2) disallowing

intervention.

       In a related appeal, we affirmed the dismissal of the Kellogg farmers’

claims and the decision not to recuse. In light of our opinion in the related

appeal, we affirm the denial of the Kellogg farmers’ motions for recusal and

intervention. 1

                                     Entered for the Court



                                     Per Curiam




1
       In appealing the denial of intervention, the Kellogg farmers also
assert that the fees to their attorneys are disputed and must be held in
escrow until appeals have been exhausted here and in the Supreme Court.
But the Kellogg farmers do not cite any authority for this argument, and an
unstayed judgment normally takes effect despite a pending appeal. See
Coleman v. Tollefson, 575 U.S. 532, 539 (2015) (“Unless a court issues a
stay, a trial court’s judgment (say, dismissing a case) normally takes effect
despite a pending appeal.”). We thus reject the Kellogg farmers’ argument
for intervention based on a continued dispute over the attorney fees.

                                       2